Exhibit Central Illinois Public Service Company Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements (Thousands of Dollars, Except Ratios) 9 Months Ended Year Ended September 30, December 31, 2008 2007 Net income from continuing operations $ 6,901 $ 16,535 Add- Taxes based on income 2,178 9,322 Net income before income taxes 9,079 25,857 Add- fixed charges: Interest on long term debt(1) 21,929 36,670 Estimated interest cost within rental expense 501 899 Amortization of net debt premium, discount and expenses 769 1,105 Total fixed charges 23,199 38,674 Earnings available for fixed charges 32,278 64,531 Ratio of earnings to fixed charges 1.39 1.66 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends 1,884 2,512 Adjustment to pre-tax basis 595 1,416 2,479 3,928 Combined fixed charges and preferred stock dividend requirements $ 25,678 $ 42,602 Ratio of earnings to combined fixed charges and preferred stock dividend requirements 1.25 1.51 (1)Includes FIN 48 interest expense
